  Case 3:19-cv-01134-JPG Document 22 Filed 07/14/20 Page 1 of 1 Page ID #48




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID HUTCHINS,

Plaintiff,

v.                                                     Case No. 19-cv-1134 JPG

LIFE INSURANCE COMPANY
OF NORTH AMERICA,

Defendant.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: July 14, 2020                    MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
